Citation Nr: 1624776	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  12-21 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

2.  Entitlement to service connection for a left foot disability, including as secondary to a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1966 to November 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In April 2016, a videoconference hearing was held before the undersigned in Washington, D.C.  A transcript of the hearing is in the Veteran's record.  

At the April 2016 hearing, the undersigned explained that the Board was unable to locate a copy of the November 1970 rating decision but indicated that the Board would reopen the claim regardless, based on a review of the record.  Since the hearing, and upon further review of the record, the November 1970 rating decision was found (misfiled).  The Veteran is not prejudiced by the process that follows.  

The issues of service connection for a right knee disability (on de novo review) and a left foot disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed November 1970 rating decision denied the Veteran service connection for a right knee disability based essentially on findings that his right knee disability preexisted service and aggravation therein was not shown.  

2.  Evidence received since the November 1970 rating decision suggests that a right knee disability was aggravated in service; relates to an unestablished fact necessary to substantiate one (aggravation) theory of entitlement and raises another (incurrence in service) theory of entitlement (with consideration of the presumption of soundness on entry in service); and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for a right knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  As this decision grants that portion of the claim that is being addressed (reopens the claim), there is no reason to belabor the impact of the VCAA on this matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

A November 1970 rating decision denied the Veteran service connection for a right knee disability, finding that such disability preexisted, and was not aggravated during, his service.  He did not appeal that rating decision, or submit new and material evidence within a year following.  Accordingly, it became final.  
38 U.S.C.A. § 7105.

Evidence of record at the time of the November 1970 rating decision included service treatment records (STRs), which included a September 1966 enlistment examination report that noted his lower extremities and other musculoskeletal systems were normal and a September 1966 report of medical history in which he denied a history of broken bones, arthritis or rheumatism, and "trick" or locked knee.  The STRs also show February 1968 complaints of right knee pain and a report of a knee injury four years prior with on and off pain since, as well as May 1968 complaints of right knee pain, a diagnosis of possible osteochondritis dissecans medial femoral condyle, and the application of a non-walking leg cast for more than two months.  

Evidence received since the September 2000 rating decision includes statements by the Veteran that he injured his right knee when he fell off a tank in service and was treated with a long cast for two and a half months.  See October 2010 statement.  The Veteran reiterated that statement at his April 2016 Board hearing.  [The Board also notes that the file contains a December 1974 statement in which the Veteran explained that he injured his left knee playing football in 1964 and that his left knee was aggravated by service in the tank corps, after which he wore a long case for two and half months in 1968.  As the STRs reflect that the Veteran wore a long cast only on his right leg during service, the Board finds it reasonable that the Veteran meant this statement to pertain to his right knee.]  The evidence also includes statements that the Veteran did not have a preexisting right knee condition prior to entrance in service.  See October 2010 statement and April 2016 BVA hearing transcript.  

The Veteran's lay statements, (the credibility of which is presumed for the purpose of reopening), are new evidence, in that they were not part of the record at the time of the prior final denial, and material, in that they identify evidence that may tend to show his right knee injury in service was much more serious than previously indicated in the 1970 rating decision and that he may not have had a preexisting right knee injury prior to service.  The Veteran's lay statements, along with review of the record including consideration of the additional evidence, raises a reasonable possibility of substantiating the claim.  Consequently, and in light of the "low threshold" standard for reopening endorsed by the Court in Shade, the Board finds that the evidence received is new and material, and that the claim of service connection for a right knee disability may be reopened.


ORDER

The appeal to reopen a claim of service connection for a right knee disability is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his now reopened claim of service connection for a right knee disability.

Most recently, the Veteran contends that he did not have a right knee disability prior to service.  However, the STRs and a 1974 (more contemporaneous) statement by the Veteran support the possibility that he did have a preexisting right knee disability. 

As the Veteran's September 1966 service entrance examination report is silent as to a preexisting knee injury, he is entitled to the presumption of soundness, which may only be rebutted by clear and unmistakable evidence of preexistence.  And if the presumption of soundness is rebutted, he is entitled to a further presumption that the disability was aggravated by service, which, likewise, may only be rebutted by clear and unmistakable evidence that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C.A. §§ 1111, 1153 (West 2015); 38 C.F.R. § 3.306 (2015); see Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).  

A May 2010 VA medical examination report includes an opinion regarding aggravation of a preexisting right knee injury.  A July 2015 VA medical examination report includes medical opinions regarding direct service connection and aggravation of a preexisting condition.  However, the Board finds the opinions to be insufficient.  The rationale for the opinion regarding direct service connection simply states, "There is no evidence of any connection.  There is no clearly documented continuum of care from service until now."  The rationale for the opinion regarding aggravation of a preexisting condition states, "There was no severe injury in service that could have worsened the preexisting condition beyond its natural progression."  It is not clear if the examiner considered the STRs showing the Veteran was in a long cast for two and half months and then placed on a physical profile for his right knee.  Accordingly, a remand for an examination to secure an adequate medical advisory opinion is necessary.

The Veteran also seeks service connection for a left foot disability secondary to his right knee disability.  Specifically, he explained that an altered gait and extra pressure on the left foot due to his right knee injury cause bunions on the side of his left foot.  See October 2010 statement and April 2016 BVA hearing transcript.  [The Board notes that the record also contains July 1970 clinical records of surgical treatment for a fracture of the distal left fibula and tear of the left ankle deltoid ligament following a roller skating accident.]  Because the claims are "inextricably intertwined," they both must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that claims are inextricably intertwined when they are so closely tied together that a final decision on one cannot be rendered until the others have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (similarly explaining that claims are inextricably intertwined when the adjudication of one could have a significant impact on the adjudication of another).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his right knee disability.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on interview and examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each right knee disability entity found.

(b) Please identify the likely etiology of each right knee disability entity diagnosed.  Specifically, is there (i) clear and unmistakable (obvious, manifest, and undebatable) evidence that any currently diagnosed right knee disability preexisted the Veteran's service and (ii) if so, is there clear and unmistakable (obvious, manifest, and undebatable) evidence that any preexisting right knee disability WAS NOT aggravated (i.e., permanently worsened) during service (or that an increase was due to natural progress)?  Please specifically discuss: the September 1966 enlistment examination report that notes the Veteran's lower extremities and other musculoskeletal systems were normal on enlistment, a September 1966 report of medical history in which he denied a history of broken bones, arthritis or rheumatism, and "trick" or locked knee, an October 2010 statement from the Veteran in which he denied a preexisting injury, and STRs from February and May 1968 which noted a history of right knee trauma four years prior (so before entrance to service).  

(c) If there is no clear and unmistakable evidence that a currently diagnosed right knee disability preexisted service, is it at least as likely as not (a 50% or greater probability) that any such disability is directly related to (was incurred in/had its onset during his active duty service)? 

(d) Is it at least as likely as not (a 50% or greater probability) that the Veteran's left foot bunions were caused by, or aggravated (permanently increased in severity beyond natural progression) by, his right knee disability?  If the opinion is that the right knee disability aggravated the left foot bunions, the examiner should quantify, so far as possible, the degree of disability that has resulted  from such aggravation.  

The examiner must explain the rationale for all opinions, citing to supporting factual data as appropriate.

2. The AOJ should then review the record and re-adjudicate the Veteran's claims (de novo).  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


